Exhibit 10.1

 



[image_001.gif]

 

Statement of Work

 

 

November 12, 2019

 

Patrick Walsh, Chairman and CEO

Town Sports International Holdings, Inc.

1001 U.S. North Highway 1, Suite 201

Jupiter, FL 33477

 

 

Dear Patrick:

 

This letter confirms and sets forth the terms and conditions of the engagement
between Alvarez & Marsal Corporate Performance Improvement, LLC (“A&M”) and Town
Sports International Holdings, Inc. (the “Company”), including the scope of the
services to be performed and the basis of compensation for those services. Upon
execution of this letter by each of the parties below, this letter will
constitute an agreement between the Company and A&M (the “Agreement”).

 

This Agreement constitutes the entire understanding and agreement between Client
and A&M with respect to the Services described herein and supersedes all prior
oral and written communications and may be amended, modified or changed
(including changes in scope, nature of the Services or fees as described under
Change Order Process herein) only in writing when signed by both parties.

 

I. Description of Services

 

A&M Personnel

 

In connection with this engagement, A&M shall make available to the Company,
Helen Van Ness, to serve as the interim Chief Financial Officer (the “interim
CFO”). The interim CFO shall be designated as an executive officer of the
Company. Upon the mutual agreement of A&M and the Company, A&M will provide
additional employees of A&M and/or its affiliates and wholly-owned subsidiaries
(“Additional Personnel”) as required (collectively, with the interim CFO, the
“Engagement Personnel”), to assist the interim CFO in the execution of the
duties set forth more fully herein.

 

The interim CFO will be supported by an A&M Director, full time (40-45
hours/week) and A&M Manager, full time (40-45 hours/week). Helen Van Ness,
Managing Director, will be the overall engagement leader.

 



 

 

A&M Responsibilities

 

The Engagement Personnel in cooperation with the Chief Executive Officer (the
“CEO”) and/or other applicable officers of the Company, shall perform the
following (“Duties”):

 

1.The interim CFO shall provide leadership to the Finance and Accounting staff
employed by the Company and manage all aspects of the day-to-day corporate
Finance operations and support activities of the Company as well as help
identify issues and efficiency opportunities within the corporate Finance and
Accounting departments;

2.The interim CFO will be responsible for the review and signing of required
regulatory filings, quarterly and annually;

3.The interim CFO shall serve as an active, contributing member of the Company’s
leadership team;

4.The Engagement Personnel shall review all in-flight Finance and Accounting
related projects and initiatives including without limitation, the renegotiation
of the Company’s 2013 Senior Credit Facility, and assist in the identification
and implementation of cost reduction and operations improvement opportunities;

5.The Engagement Personnel shall assist the CEO and other Company engaged
professionals in developing for the Board’s review strategic alternatives and
recommendations for maximizing the enterprise value of the Company’s Finance and
Accounting organizations; and

6.The Engagement Personnel shall perform such other services as requested or
directed by the board of the directors of the Company (the “Board”) or other
Company personnel as authorized by the Board, and agreed to by A&M, that is not
duplicative of work others are performing for the Company.

 

The Engagement Personnel shall report to the CEO or other applicable officers,
as directed by the Board and, at the request of the Board, will make
recommendations to and consult with the Board. The Engagement Personnel will
continue to be employed, by A&M and, while rendering services to the Company,
will continue to work with other personnel at A&M in connection with unrelated
matters that will not unduly interfere with the services rendered by the
Engagement Personnel pursuant to this Agreement. With respect to the Company,
however, the Engagement Personnel shall operate under the direction of the Board
and A&M shall have no liability to the Company for any acts or omissions of the
Engagement Personnel related to the performance or non-performance of services
at the direction of the Board and consistent with the requirements of the
Engagement and this Agreement.

 

In connection with the services to be provided hereunder, from time to time A&M
may utilize the services of employees of its affiliates, and subsidiaries and
independent contractors as Engagement Personnel. Such affiliates and
subsidiaries are wholly owned by A&M’s parent company and employees.

 



2

 

II. Information Provided by Company and Forward Looking Statements

 

The Company shall use all reasonable efforts to: (i) provide the Engagement
Personnel with access to management and other representatives of the Company;
and (ii) to furnish all data, material, and other information concerning the
business, assets, liabilities, operations, cash flows, properties, financial
condition and prospects of the Company that Engagement Personnel reasonably
request in connection with the services to be provided to the Company. The
Engagement Personnel shall rely, without further independent verification, on
the accuracy and completeness of all publicly available information and
information that is furnished by or on behalf of the Company and otherwise
reviewed by Engagement Personnel in connection with the services performed for
the Company. The Company acknowledges and agrees that the Engagement Personnel
are not responsible for the accuracy or completeness of such information and
shall not be responsible for any inaccuracies or omissions therein. A&M and
Engagement Personnel are under no obligation to update data submitted to them or
to review any other areas unless specifically requested by the Board to do so.

 

You understand that the services to be rendered by the Engagement Personnel may
include the preparation of projections and other forward-looking statements, and
numerous factors can affect the actual results of the Company’s operations,
which may materially and adversely differ from those projections. In addition,
Engagement Personnel will be relying on information provided by the Company in
the preparation of those projections and other forward-looking statements.

 

III. Limitation of Duties

 

Neither A&M, nor the Engagement Personnel make any representations or guarantees
that, inter alia, (i) an appropriate business strategy, performance improvement
plan, and/or set of recommendations can be satisfactorily formulated for the
Company, (ii) any business strategy, performance improvement plan, and/or
recommendations presented to the Company’s management or the Board will be more
successful than all other possible business strategies, performance improvement
plans, and/or recommendations that could have been conceived, or (iii) if
formulated, that any proposed business strategy, performance improvement plan,
and/or recommendations will achieve the desired results or outcomes anticipated
by Company’s management or the Board. Further, neither A&M, nor the Engagement
Personnel, assume any responsibility for the Company’s decision to pursue, or
not pursue any appropriate business strategy, performance improvement plan,
and/or set of recommendations, or to effect, or not to effect any potential
transaction contemplated by the Company. The Engagement Personnel shall be
responsible for implementation only of the elements of the appropriate business
strategy, performance improvement plan, and/or set of recommendations, approved
by the Board and only to the extent and in the manner authorized and directed by
the Board.

 



3

 

IV. Compensation

 

A&M will receive fees for the services of the Engagement Personnel of $165,000
per month. The Engagement will commence on a mutually agreed upon date no later
than November 18, 2019 and will continue until the earlier of (i) the
termination of this Agreement by either party in accordance with Section V or
(ii) April 30, 2020.

In addition, A&M will be reimbursed for its reasonable out-of-pocket expenses
incurred in connection with this assignment, such as air and ground
transportation, lodging and meals. A&M also charges a flat rate of 3% of hourly
professional fees to cover costs associated with market research, benchmarking,
collaboration tools, technology and software license fees and other internal
services that A&M makes available. All fees and expenses will be billed and
payable on a monthly basis.

We will present invoices monthly from the project start date with amounts billed
in advance to reflect the estimated fees and expenses for the upcoming period. 
Invoices are due within 30 days of receipt. Differences between estimated and
actual amounts will be reconciled and adjusted on the subsequent period’s bill. 
Should any invoice remain unpaid for more than 30 days after the date thereof,
interest shall be paid at the lesser of 1.5% per month or the maximum amount
permissible under law per month. 

 

V. Termination

 

This Agreement will apply from the commencement of the services referred to in
Section I and may be terminated by either party without cause by written notice
to the other party. Any termination by the Company shall be effective
immediately upon delivery of written notice to A&M, while any termination by
A&M, other than for Good Reason (as defined below), shall not be effective until
30 days following the date on which A&M delivers written notice to the Company
(in each case, such date shall be referred to as the “Termination Date”). “Good
Reason” shall mean the Company’s misrepresentation of or failure to disclose
material facts, failure to pay fees or expenses when due (or circumstances
indicating to A&M that fees or expenses will not be paid when due),
circumstances such that it is unethical or unreasonably difficult for A&M to
continue performance of the engagement, or other just cause. A&M normally does
not withdraw from an engagement unless the Company misrepresents or fails to
disclose material facts, fails to pay fees or expenses, or makes it unethical or
unreasonably difficult for A&M to continue performance of the engagement, or
other just cause exists. On termination of the Agreement, any fees and expenses
due to A&M shall be remitted promptly (including fees and expenses that accrued
prior to but are invoiced subsequent to the Termination Date). Upon
termination of this Agreement pursuant to this Section V, A&M shall be entitled
only to the prorated portion of any fees or expenses for the billing period in
which the Agreement is terminated, calculated from the first day of the billing
period through the Termination Date.

 

The provisions of this Agreement that give the parties rights or obligations
beyond its termination shall survive and continue to bind the parties.

 



4

 

VI. Change Order Process

 

During the Project either party may request additions, deletions, or
modifications to the scope, nature or timing of the Services described in this
Statement of Work (“Changes”). A&M shall have no obligation to commence work in
connection with any requested Change involving an increase or decrease in the
scope of work until the fee and/or schedule impact of the Change is agreed upon
in a written change order signed by both A&M and the Company Upon a request for
a Change, A&M shall submit a proposal to the Company describing the Changes,
including, as applicable, the impact of such Changes on schedule, fees and
expenses. The Company shall either indicate its acceptance of the proposed
Changes by signing the change order or advise A&M not to perform the Changes, in
which event A&M shall proceed with the original Services.

The occurrence of (1) any change in any law, rule or regulation that materially
affects the scope, nature or quantity of the Services, (2) any event or
transaction that significantly increases or decreases the size and/or nature of
the operations of the Company in a manner that affects the scope, nature or
quantity of the Services, or (3) any other event or condition that significantly
increases or decreases costs associated with providing the Services shall be
considered a Change, and A&M and the Company shall promptly meet to negotiate
and document in writing a reasonable, customary, and equitable adjustment in the
schedule and/or fees payable to A&M.

 

VII. Other Provisions

 

No Audit

 

Company acknowledges and agrees that A&M and Engagement Personnel are not being
requested to perform an audit, review or compilation, or any other type of
financial statement reporting engagement that is subject to the rules of the
AICPA, SEC or other state or national professional or regulatory body.

 

Third Party Beneficiary

 

The Company acknowledges that all advice (written or oral) provided by A&M and
the Engagement Personnel to the Company in connection with this engagement is
intended solely for the benefit and use of the Company (limited to its Board and
management) in considering the matters to which this engagement relates. The
Company agrees that no such advice shall be used for any other purpose or
reproduced, disseminated, quoted or referred to at any time in any manner or for
any purpose other than accomplishing the tasks referred to herein without A&M’s
prior approval (which shall not be unreasonably withheld), except as required by
law.

 



5

 

Conflicts

 

A&M is not currently aware of any relationship that would create a conflict of
interest with the Company or those parties-in-interest of which you have made us
aware. Because A&M and its affiliates and subsidiaries comprise a consulting
firm (the “Firm”) that serves clients on an international basis in numerous
cases, both in and out of court, it is possible that the Firm may have rendered
or will render services to, or have business associations with, other entities
or people which had or have or may have relationships with the Company,
including creditors of the Company. The Firm will not be prevented or restricted
by virtue of providing the services under this Agreement from providing services
to other entities or individuals, including entities or individuals whose
interests may be in competition or conflict with the Company’s, provided the
Firm makes appropriate arrangements to ensure that the confidentiality of
information is maintained.

 

Confidentiality

 

A&M and Engagement Personnel shall keep as confidential all non-public
information received from the Company in conjunction with this engagement,
except: (i) as requested by the Company or its legal counsel; (ii) as required
by legal proceedings; or (iii) as reasonably required in the performance of this
engagement. All obligations as to non-disclosure shall cease as to any part of
such information to the extent that such information is, or becomes, public
other than as a result of a breach of this provision.

 

Non-Solicitation

The Company, on behalf of itself and its subsidiaries and affiliates and any
person which may acquire all or substantially all of its assets agrees that,
until two (2) years subsequent to the termination of this engagement, it will
not solicit, recruit, hire or otherwise engage any employee of A&M or any of its
affiliates who worked on this engagement while employed by A&M or its affiliates
(“Solicited Person”). Should the Company or any of its subsidiaries or
affiliates or any person who acquires all or substantially all of its assets
extend an offer of employment to or otherwise engage any Solicited Person and
should such offer be accepted, A&M shall be entitled to a fee from the Company
equal to the Solicited Person’s hourly client billing rate at the time of the
offer multiplied by 4,000 hours for a Managing Director, 3,000 hours for a
Senior Director and 2,000 hours for any other A&M employee. The Company
acknowledges and agrees that this fee fairly represents the loss that A&M will
suffer if the Company breaches this provision. The fee shall be payable at the
time of the Solicited Person’s acceptance of employment or engagement

 



6

 

Indemnification / Limitations on Liability.

 

The Company shall indemnify the Engagement Personnel acting as officers (the
“Indemnified Professionals”) to the same extent as the most favorable
indemnification it extends to its officers or directors, whether under the
Company’s bylaws, its certificate of incorporation, by contract or otherwise,
and no reduction or termination in any of the benefits provided under any such
indemnities shall affect the benefits provided to the Indemnified Professionals.
The Indemnified Professionals shall be covered as officers under the Company’s
existing director and officer liability insurance policy. As a condition of A&M
accepting this engagement, a Certificate of Insurance evidencing such coverage
shall be furnished to A&M prior to the effective date of this Agreement. The
Company shall give thirty (30) days’ prior written notice to A&M of
cancellation, non-renewal, or material change in coverage, scope, or amount of
such director and officer liability policy. The Company shall also maintain such
insurance coverage for the Indemnified Professionals for a period of not less
than six years following the date of the termination of the Indemnified
Professionals’ services hereunder. The provisions of this section are in the
nature of contractual obligations and no change in applicable law or the
Company’s charter, bylaws or other organizational documents or policies shall
affect the Indemnified Professionals’ rights hereunder. The attached indemnity
and limitation on liability provisions are incorporated herein and the
termination of this agreement or the engagement shall not affect those
provisions, which shall remain in full force and effect.

 

Miscellaneous

 

This Agreement (together with the attached indemnity provisions), including,
without limitation, the construction and interpretation of thereof and all
claims, controversies and disputes arising under or relating thereto, shall be
governed and construed in accordance with the laws of the State of New York,
without regard to principles of conflict of law that would defer to the laws of
another jurisdiction. The Company and A&M agree to waive trial by jury in any
action, proceeding or counterclaim brought by or on behalf of the parties hereto
with respect to any matter relating to or arising out of the engagement or the
performance or non-performance of A&M hereunder. The Company and A&M agree, to
the extent permitted by applicable law, that any Federal Court sitting within
the Southern District of New York shall have exclusive jurisdiction over any
litigation arising out of this Agreement; to submit to the personal jurisdiction
of the Courts of the United States District Court for the Southern District of
New York; and to waive any and all personal rights under the law of any
jurisdiction to object on any basis (including, without limitation,
inconvenience of forum) to jurisdiction or venue within the State of New York
for any litigation arising in connection with this Agreement.

 

This Agreement shall be binding upon A&M and the Company, their respective
heirs, successors, and assignees, and any heir, successor, or assignee of a
substantial portion of A&M’s or the Company’s respective businesses and/or
assets, including any Chapter 11 Trustee. This Agreement incorporates the entire
understanding of the parties with respect to the subject matter hereof and may
not be amended or modified except in writing executed by the Company and A&M.
Notwithstanding anything herein to the contrary, A&M may reference or list the
Company’s name and/or logo and/or a general description of the services in A&M’s
marketing materials, including, without limitation, on A&M’s website.

 

_______________________________________

 



 

7

 



 

 If the foregoing is acceptable to you, kindly sign and return the enclosed copy
of this letter to acknowledge your agreement with its terms.

 

  Very truly yours,       Alvarez & Marsal Corporate Performance Improvement,
LLC       By:

/s/ Helen Van Ness

    Name: Helen Van Ness     Title: Managing Director               600 Madison
Ave., 10th floor,       New York, NY 10022       +1 908-313-2370      
hvanness@alvarezandmarsal.com

 

 

Accepted and agreed:

 

Town Sports International Holdings, Inc.

 

 

 

By:

/s/ Stuart M. Steinberg

 

 

Name:

Stuart M. Steinberg

 

 

Title:

General Counsel

 

 

Date:

November 14, 2019

 

 

Attachment: Indemnification and Limitation on Liability Agreement

 



8

 

Indemnification and Limitation on Liability Agreement

 

This indemnification and limitation on liability agreement is made part of an
agreement, dated November 7, 2019 (which together with any renewals,
modifications or extensions thereof, is herein referred to as the “Agreement” by
and between Alvarez & Marsal Corporate Performance Improvement, LLC (“A&M”) and
Town Sports International Holdings, Inc. (the “Company”), for services to be
rendered to the Company by A&M.

 

A.       The Company agrees to indemnify and hold harmless each of A&M, its
affiliates and their respective shareholders, members, managers, employees,
agents, representatives and subcontractors (each, an “Indemnified Party” and
collectively, the “Indemnified Parties”) against any and all losses, claims,
damages, liabilities, penalties, obligations and reasonable documented expenses,
including the costs for counsel or others (including employees of A&M, based on
their then current hourly billing rates) in investigating, preparing or
defending any action or claim, whether or not in connection with litigation in
which any Indemnified Party is a party, or enforcing the Agreement (including
these indemnity provisions), as and when incurred, caused by, relating to, based
upon or arising out of (directly or indirectly) the Indemnified Parties’
acceptance of or the performance or nonperformance of their obligations under
the Agreement; provided, however, such indemnity shall not apply to any such
loss, claim, damage, liability or expense to the extent it is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from such Indemnified Party’s gross
negligence or willful misconduct. The Company also agrees that (a) no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to the Company for or in connection with the
engagement of A&M, except to the extent that any such liability for losses,
claims, damages, liabilities or expenses are found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such Indemnified Party’s gross negligence or willful
misconduct and (b) in no event will any Indemnified Party have any liability to
the Company for special, consequential, incidental or exemplary damages or loss
(nor any lost profits, savings or business opportunity). The Company further
agrees that it will not, without the prior consent of an Indemnified Party,
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which such
Indemnified Party seeks indemnification hereunder (whether or not such
Indemnified Party is an actual party to such claim, action, suit or proceedings)
unless such settlement, compromise or consent includes an unconditional release
of such Indemnified Party from all liabilities arising out of such claim,
action, suit or proceeding. Notwithstanding anything to the contrary herein in
no event shall the Company be required to indemnify an Indemnified Party with
respect to any claim brought by such Indemnified Party against the Company
(other than a claim seeking to enforce the terms of this Agreement including
these indemnity provisions).

 



9

 

B.       These indemnification provisions shall be in addition to any liability
which the Company may otherwise have to the Indemnified Parties. In the event
that, at any time whether before or after termination of the engagement or the
Agreement, as a result of or in connection with the Agreement or A&M’s and its
personnel’s role under the Agreement, A&M or any Indemnified Party is required
to produce any of its personnel (including former employees) for examination,
deposition or other written, recorded or oral presentation, or A&M or any of its
personnel (including former employees) or any other Indemnified Party is
required to produce or otherwise review, compile, submit, duplicate, search for,
organize or report on any material within such Indemnified Party’s possession or
control pursuant to a subpoena or other legal (including administrative)
process, the Company will reimburse the Indemnified Party for its documented out
of pocket expenses, including the reasonable fees and expenses of its counsel,
and will compensate the Indemnified Party for the time expended by its personnel
based on such personnel’s then current hourly rate.

 

C.       If any action, proceeding or investigation is commenced to which any
Indemnified Party proposes to demand indemnification hereunder, such Indemnified
Party will notify the Company with reasonable promptness; provided, however,
that any failure by such Indemnified Party to notify the Company will not
relieve the Company from its obligations hereunder, except to the extent that
such failure shall have actually prejudiced the defense of such action. The
Company shall promptly pay documented expenses reasonably incurred by any
Indemnified Party in defending, participating in, or settling any action,
proceeding or investigation in which such Indemnified Party is a party or is
threatened to be made a party or otherwise is participating in by reason of the
engagement under the Agreement, upon submission of invoices therefor, whether in
advance of the final disposition of such action, proceeding, or investigation or
otherwise. Each Indemnified Party hereby undertakes, and the Company hereby
accepts its undertaking, to repay any and all such amounts so advanced if it
shall ultimately be determined that such Indemnified Party is not entitled to be
indemnified therefor. If any such action, proceeding or investigation in which
an Indemnified Party is a party is also against the Company, the Company may, in
lieu of advancing the expenses of separate counsel for such Indemnified Party,
provide such Indemnified Party with legal representation by the same counsel who
represents the Company, provided such counsel is reasonably satisfactory to such
Indemnified Party, at no cost to such Indemnified Party; provided, however, that
if such counsel or counsel to the Indemnified Party shall determine that due to
the existence of actual or potential conflicts of interest between such
Indemnified Party and the Company such counsel is unable to represent both the
Indemnified Party and the Company, then the Indemnified Party shall be entitled
to use separate counsel of its own choice, and the Company shall promptly
advance its reasonable documented expenses of such separate counsel upon
submission of invoices therefor. Nothing herein shall prevent an Indemnified
Party from using separate counsel of its own choice at its own expense. The
Company will be liable for any settlement of any claim against an Indemnified
Party made with the Company’s written consent, which consent shall not be
unreasonably withheld.

 



10

 

D.       In order to provide for just and equitable contribution if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification, then the
relative fault of the Company, on the one hand, and the Indemnified Parties, on
the other hand, in connection with the statements, acts or omissions which
resulted in the losses, claims, damages, liabilities and costs giving rise to
the indemnification claim and other relevant equitable considerations shall be
considered; and further provided that in no event will the Indemnified Parties’
aggregate contribution for all losses, claims, damages, liabilities and expenses
with respect to which contribution is available hereunder exceed the amount of
fees actually received by the Indemnified Parties pursuant to the Agreement. No
person found liable for a fraudulent misrepresentation shall be entitled to
contribution hereunder from any person who is not also found liable for such
fraudulent misrepresentation.

 

E.       In the event the Company and A&M seek judicial approval for the
assumption of the Agreement or authorization to enter into a new engagement
agreement pursuant to either of which A&M would continue to be engaged by
Company, the Company shall promptly pay expenses reasonably incurred by the
Indemnified Parties, including attorneys’ fees and expenses, in connection with
any motion, action or claim made either in support of or in opposition to any
such retention or authorization, whether in advance of or following any judicial
disposition of such motion, action or claim, promptly upon submission of
invoices therefor and regardless of whether such retention or authorization is
approved by any court. The Company will also promptly pay the Indemnified
Parties for any expenses reasonably incurred by them, including attorneys’ fees
and expenses, in seeking payment of all amounts owed it under the Agreement (or
any new engagement agreement) whether through submission of a fee application or
in any other manner, without offset, recoupment or counterclaim, whether as a
secured claim, an administrative expense claim, an unsecured claim, a
prepetition claim or a post petition claim.

 

F.       Neither termination of the Agreement nor termination of A&M’s
engagement nor the filing of a petition under Chapter 7 or 11 of the United
States Bankruptcy Code (nor the conversion of an existing case to one under a
different chapter) shall affect these indemnification provisions, which shall
hereafter remain operative and in full force and effect.

 

G.       The rights provided herein shall not be deemed exclusive of any other
rights to which the Indemnified Parties may be entitled under the certificate of
incorporation or bylaws of the Company, any other agreements, any vote of
stockholders or disinterested directors of the Company, any applicable law or
otherwise.

 





11

 

Accepted and agreed:

 

Town Sports International Holdings, Inc.   Alvarez & Marsal Corporate
Performance Improvement, LLC

 

 

By:

/s/ Stuart M. Steinberg  

 

 

By:

/s/ Helen Van Ness

 

 

Name:

Stuart M. Steinberg  

 

 

Name:

Helen Van Ness

 

 

Title:

General Counsel  

 

 

Title:

Managing Director

 



12

